Citation Nr: 1625394	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected mild umbilical hernia.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder condition.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder condition, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 1989, and on active duty for training from January 1994 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 (psychiatric) and November 2013 (shoulders) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, and San Juan, the Commonwealth of Puerto Rico, respectively.

The Veteran originally requested a hearing before a Decision Review Officer (DRO) in his October 2012 substantive appeal; however, in an August 2014 statement, the Veteran withdrew his request for a DRO hearing.  The hearing request is therefore deemed withdrawn.

In March 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In March 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's acquired psychiatric disorder.  The requested opinion was received in May 2016.  In May 2016, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The 60 day period has expired.  Accordingly, the Board will proceed with the consideration of his case.

The issues of 1) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder condition, and 
2) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder condition, to include degenerative joint disease, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder is not related to service or to an incident of service origin, and was not caused or aggravated by his service-connected mild umbilical hernia.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his May 2009 claim that his mental condition began in February 1990.  In his October 2012 substantive appeal, the Veteran contends that "There is medical evidence of record that shows this condition has been recurrent and aggravated by service after the Umbilical Hernia Surgery suffered while on active duty."  In August 2015, the Veteran reported that his mental condition is aggravated by weakness after his umbilical surgery.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.

Here, the Board finds that the Veteran's psychiatric disorder, schizophrenia, was not noted upon entry into service.  Accordingly, presumption of soundness applies as to the Veteran's psychiatric disorder.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's schizophrenia preexisted service, it must find (1) that clear and unmistakable evidence shows that it  preexisted service; and (2) that clear and unmistakable evidence shows that it was not aggravated by service.  Horn, 25 Vet. App. at 234.

The most probative evidence shows that the Veteran's acquired psychiatric disorder did not begin in, or result from, his service, or from his service-connected mild umbilical hernia.  Further, the most probative evidence shows that the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  Specifically, the May 2016 VHA specialist found that the Veteran has a current diagnosis of schizophrenia, and opined that:

There is no evidence of permanent exacerbation of schizophrenia associated with experiences while in the service.  Schizophrenia is a naturally progressive condition, and...it is likely that the appellant's course would have been the same had he not been in the service....The appellant has had a psychotic disorder since 1982.  He did not develop the umbilical hernia until 1994.  Thus, the notion that the umbilical hernia caused the appellant's schizophrenia is not possible.  Moreover, there is no pathophysiologic association between umbilical hernias and psychotic disorders, like schizophrenia....In his VA treatment record, there is mention that [the Veteran] hears voices through the hernia making him worry about being monitored and that application of pads containing metal to his abdomen makes him feel more secure.  These are bizarre comments that substantiate the notion that his schizophrenia drives worry about the umbilical hernia.....The appellant has...schizophrenia[,] that predated his time in the service.  It was sufficiently stable to allow for active duty service and an extended duration in the Puerto Rico National Guard.  However, there is no evidence to support the notion that the appellant's schizophrenia was permanently worsened by his time in the service.  In more recent years, he has developed worry about his service-connected abdominal hernia.  This worry is better understood as a symptom of his schizophrenia.  There is no reason to conclude that the hernia caused or aggravated the appellant's schizophrenia.

The Board finds that the Veteran's opinion warrants less probative weight than the May 2016 VHA specialist's opinion because schizophrenia is complex in nature, and providing an etiology for such disorders is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); 38 C.F.R. § 3.303 (2015).  Further, the rationale provided by the May 2015 VHA specialist demonstrates that the Veteran's schizophrenia clearly and unmistakably preexisted service, and was not aggravated by service because it was sufficiently stable to permit an extended duration of service.  38 C.F.R. § 3.304 (2015).  Moreover, the rationale provided by the May 2015 VHA specialist shows that the Veteran's schizophrenia was not caused by his service-connected hernia because the hernia post-dated his schizophrenia, and was not aggravated by his hernia because there is no pathophysiologic association between umbilical hernias and psychotic disorders like schizophrenia.  38 C.F.R. § 3.310 (2015).

In sum, the Board finds that the most probative evidence fails to link the Veteran's acquired psychiatric disorder to service, or to his service-connected mild umbilical hernia.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

In November 2013, the RO issued a rating decision wherein it declined to reopen the Veteran's claims for service connection for bilateral shoulder conditions.  The Veteran timely filed a notice of disagreement in March 2014, and the RO issued another rating decision in June 2014, again declining to reopen the claims. However, under Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010), this is insufficient as the claim may only be resolved by appellate adjudication.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on those issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of 1) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder condition, and 2) whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder condition, to include degenerative joint disease.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


